Citation Nr: 0842958	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy of 
the right lower extremity.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy of 
the left lower extremity.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to the 
service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to the 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating action that 
granted service connection for peripheral neuropathy of the 
lower extremities and assigned a 10 percent initial 
evaluation for each, effective on August 10, 2005.  

The rating decision on appeal also denied service connection 
for peripheral neuropathy of the bilateral upper extremities.  

As the evaluations assigned to peripheral neuropathy of the 
bilateral lower extremities  involve a request for higher 
initial rating following the grant of service connection, the 
Board has characterized those issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in September 2006.  

The Board notes at this point that the veteran is rated as 
100 percent disabled due to post-traumatic stress disorder 
(PTSD) and has been so rated since August 1995.  

In October 2007 the Board remanded the issues characterized 
on the title page to the RO, via the Appeals Management 
Center (AMC) in Washington, DC for further development.  

In September 2008 the veteran sent evidence in the form of VA 
and non-VA medical treatment records directly to the Board.  
The veteran did not enclose a waiver of RO jurisdiction, 
which may require the Board to remand the issue for RO 
consideration of the additional evidence received in the 
first instance.  See 38 C.F.R. § 20.1304 (2008); see also 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

However, the records submitted by the veteran are either 
duplicative of VA records that were on file and considered in 
the RO's most recent Supplemental Statement of the Case 
(SSOC) in June 2008 or do not relate to the issues on appeal.  
A remand for RO review is accordingly not required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From August 10, 2005, the service-connected peripheral 
neuropathy of the bilateral lower extremities is not shown to 
have been manifested by more than minimal incomplete 
paralysis of those nerves.  

3.  The veteran is not shown to have diagnosed peripheral 
neuropathy of the upper extremities; his symptoms are shown 
to be due to medications administered for his nonservice-
connected seizure disorder and not for the service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected peripheral 
neuropathy of the right lower extremity from August 10, 1995 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.124(a) including 
Diagnostic Codes 8520 through 8527 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected peripheral 
neuropathy of the left lower extremity from August 10, 1995 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.124(a) including 
Diagnostic Codes 8520 through 8527 (2008).  

3.  The veteran does not have a disability manifested by 
peripheral neuropathy of the right upper extremity that is 
proximately due to or the result of his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2008).  

4.  The veteran does not have a disability manifested by 
peripheral neuropathy of the left upper extremity that is 
proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating issues on appeal originated as "downstream" 
issues in which notice prior to the rating decision was in 
regard to evidence required to support a claim for service 
connection, rather than claims for increased evaluation for 
disabilities already service connected.  

In February 2006, during the course of this appeal, the RO 
sent the veteran a letter informing him that to establish 
service connection for a disability the evidence must show a 
current disability, a disease or injury in service, and a 
causal relationship between the two.  The veteran had ample 
opportunity to respond prior to issuance of the Statement of 
the Case (SOC) in June 2008.  

In January 2008 the Appeals Management Center (AMC) sent the 
veteran a letter advising him that to establish entitlement 
to an increased evaluation for a service-connected disability 
the evidence must show that the symptoms had become worse.  

The same letter advised the veteran that to establish 
entitlement to secondary service connection the evidence must 
show a current service-connected disability and that the 
service-connected disability either caused or aggravated an 
additional disability.  The veteran had an opportunity to 
respond prior to issuance of the most recent Supplemental SOC 
(SSOC) in June 2008.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The letters advised the veteran that VA would make reasonable 
efforts to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The letter asked the veteran to provide the RO with enough 
information about those records to enable the RO to request 
them, and reminded the veteran that it is the responsibility 
of the claimant to support the claim with sufficient 
evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating issues originated as "downstream" 
issues.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The veteran had ample 
opportunity to provide additional evidence prior to the most 
recent SSOC.  

At no point during the course of this appeal has the veteran 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  The RO 
advised the veteran of the fourth and fifth Dingess elements 
(degree of disability, and effective date pertaining to the 
disability) by a letter in March 2006.  

The Court also held in Dingess that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for the applicable rating 
criteria.  This was accomplished in the SOC and SSOC, which 
suffices for Dingess.  

The Court recently articulated notice standards for rating 
claims in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Vazquez does not apply to "initial rating" 
claims.  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
veteran in connection with the claims on appeal.  

The veteran's complete service treatment records (STR) and 
his post-service VA and relevant non-VA medical records are 
in the claims file.  The SSA disability file is also of 
record.  

The veteran has not identified, and the file does not 
otherwise indicate, that there is any existing medical or 
non-medical evidence that should be obtained before the 
appeal is adjudicated.  

The veteran has been afforded a hearing before the Board, at 
which he presented oral argument in support of his claims.  

The veteran has also been afforded appropriate VA medical 
examinations in conjunction with the claims on appeal, most 
recently in June 2008.  The veteran has not asserted, and the 
record does not show, that his symptoms have worsened since 
the last examination.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and a usual claim for 
increased rating.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning in August 2005 (the effective 
date of service connection for initial rating claims).  The 
Board's adjudication accordingly satisfies the criteria of 
Fenderson and Hart.  


Initial evaluation of peripheral neuropathy of the bilateral 
lower extremities

Peripheral neuropathy of the lower extremities is rated under 
the provisions of 38 C.F.R. § 4.124a (Diseases of the 
Peripheral Nerves).  The rating criteria, with appropriate 
diagnostic codes (DCs), are as follows.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type give 
for each nerve.  When the involvement is wholly sensory, the 
rating should be for the "mild" or at most "moderate" 
degree.  

Ratings shown are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  

Under DC 8520 (sciatic nerve), a rating of 80 percent is 
assignable for complete paralysis (foot dangles and drops, no 
active movement possible of muscle below the knee, flexion of 
the knee weakened or, very rarely, lost).  A rating of 60 
percent is assignable for severe incomplete paralysis, with 
marked muscular atrophy.   A rating of 40 percent is 
assignable for moderately severe incomplete paralysis.  A 
rating of 20 percent is assignable for moderate incomplete 
paralysis. A rating of 10 percent is assignable for mild 
incomplete paralysis.  

Under DC 8521 (external popliteal nerve, common peroneal), a 
rating of 40 percent is assignable for complete paralysis 
(foot drop and slight droop of the first phalanges of all 
toes, cannot dorsiflex the foot, extension/dorsal flexion of 
proximal phalanges of toes lost, abduction of foot lost, 
adduction weakened, anesthesia covers entire dorsum of foot 
and toes).  A rating of 30 percent is assignable for severe 
incomplete paralysis.  A rating of 20 percent is assigned for 
moderate incomplete paralysis.  A rating of 10 percent is 
assignable for mild incomplete paralysis.  

Under DC 8522 (musculocutaneous nerve, superficial peroneal), 
a rating of 30 percent is assignable for complete paralysis 
(eversion of foot weakened).  A rating of 20 percent is 
assignable for severe incomplete paralysis.  A rating of 10 
percent is assignable for moderate incomplete paralysis.  A 
rating of 0 percent is assignable for mild incomplete 
paralysis.  

Under DC 8523 (anterior tibial nerve, deep peroneal), a 
rating of 30 percent is assignable for complete paralysis 
(dorsal flexion of foot lost).  A rating of 20 percent is 
assignable for severe incomplete paralysis.   A rating of 10 
percent is assignable for moderate incomplete paralysis.  A 
rating of 0 percent is assignable for mild incomplete 
paralysis.  

Under DC 8524 (internal popliteal nerve, tibial), a rating of 
40 percent is assignable for complete paralysis (plantar 
flexion lost, frank adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in sole can move; in 
lesions of the nerve high in the popliteal fossa, plantar 
flexion of foot is lost).  A rating of 30 percent is 
assignable for severe incomplete paralysis.  A rating of 20 
percent is assignable for moderate incomplete paralysis.  A 
rating of 10 percent is assignable for mild incomplete 
paralysis.  

Under DC 8525 (posterior tibial nerve), a rating of 30 
percent is assignable for complete paralysis (paralysis of 
all muscles in the sole of the foot, frequently with painful 
paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; plantar flexion is impaired).  A 
rating of 20 percent is assignable for severe incomplete 
paralysis.  A rating of 10 percent is assignable for moderate 
or mild incomplete paralysis.  

Under DC 8526 (anterior crural nerve, femoral), a rating of 
40 percent is assignable for complete paralysis (paralysis of 
quadriceps extensor muscles).  A rating of 30 percent is 
assignable for severe incomplete paralysis.  A rating of 20 
percent is assignable for moderate incomplete paralysis.  A 
rating of 10 percent is assignable for mild incomplete 
paralysis.  

Under DCs 8527 (internal saphenous nerve), 8528 (obdurator 
nerve), 8529 (external cutaneous nerve of thigh), and 8530 
(ilio-inguinal nerve), a rating of 10 percent is assignable 
for severe-to-complete paralysis.  A rating of 0 percent is 
assignable for mild or moderate paralysis.  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, August 10, 2005.  

The veteran had a VA examination in October 2005 in which he 
reported restless leg syndrome in his sleep, relieved by 
medication.  On examination both lower extremities 
demonstrated normal muscle mass, tone and strength; primary 
sensation of vibratory sense and light touch were impaired 
midway between knee and ankle in a "high stocking" pattern.  
Knee jerk was 2+ and ankle jerk was 1+.  

The examiner stated that it was an open question whether 
peripheral neuropathy was related to diabetes, as the 
veteran's medication for seizure disorder produces symptoms 
indistinguishable from that of diabetes.  Thus, the presence 
of very mild predominantly sensory polyneuropathy affecting 
distal nerve branches in both lower extremities could be 
either due to diabetes or to medications or to a combination 
of both; the relative contribution of each could not be 
determined.  

In October 2005 the veteran complained to the VA 
neurology/epileptic clinic of worsened polyneuropathy in the 
legs, with "pins and needles" sensation; he also complained 
of numbness in the legs while sleeping and stated that he 
believe his medication to be the cause..  

The veteran had a VA diabetic foot examination in December 
2005 that was noted as "normal."  

The veteran presented to the VA neurology/epileptic clinic in 
April 2006 reporting continued occasional numbness during the 
night and continued sensation of burning and tingling in the 
feet and legs.  

The veteran testified in September 2006 that his neuropathy 
had become worse since the examination in October 2005 in 
that his legs felt heavier and had more pain and tingling 
than previously.  He also experienced a lessening of mobility 
to the extent of having to use a walker, and a decrease in 
balance to the extent of having fallen several times.  

The veteran had a VA neurological examination in June 2008 in 
which the examiner noted that the veteran had a history of 
psychosomatic complaints.  The examiner also stated that the 
diagnosis of diabetes was medically questionable, as there 
was no indication of elevated glucose and the veteran was not 
taking medication.  The veteran subjectively endorsed 
numbness and tingling from the feet and up his legs; the 
veteran endorsed no other nervous system complaints.  

The clinical examination revealed no language disturbance or 
dementia.  Cranial nerve examination was normal, as was 
physical examination of the head and neck.  Motor system 
examination revealed normal muscle mass, tone and strength.  

Gait was characterized by slow walking using a cane, but the 
veteran did not appear to need the cane for support of any 
particular weakness.  Tendon reflexes were symmetrical in the 
upper extremities and 2+.  Tendon reflexes were 2+ in the 
knees and ankle jerks were absent bilaterally.  Sensory 
evaluation in the lower extremities showed a slight 
difference, with perception being easier in the proximal 
lower extremities as compared with the distal lower 
extremities.  

The examiner's diagnosis was minimal evidence of a peripheral 
neuropathy; such evidence consisting largely of decrease in 
monofilament light touch in the lower extremities that was 
present on examination in October 2005 and not substantially 
changed thereafter.  

Based on the medical evidence above, the Board finds that the 
schedular criteria for an evaluation in excess of 10 percent 
are not met.  The veteran's peripheral neuropathy has been 
characterized as "minimal" by competent VA examination, 
which more closely approximates "mild" incomplete paralysis 
(10 percent disabling) than "moderate" incomplete paralysis 
(20 percent disabling).  

"Staged ratings" are not warranted because the VA examiner 
stated that symptoms were substantially the same in October 
2005 and June 2008.  The medical evidence of record, 
including examination reports and outpatient treatment 
records, does not show that symptoms meet the criteria for a 
20 percent rating ("moderate" incomplete paralysis) as any 
time during the period under review.  

In addition to the medical evidence, the Board has considered 
lay evidence offered by the veteran, including his testimony 
before the Board and his correspondence to VA in which he 
asserts that his diabetic neuropathy causes weakness of the 
legs and loss of balance, as well as subjective pain, 
tingling and numbness.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds in this case that the veteran's lay testimony 
regarding his increased symptoms is not credible in that it 
is inconsistent with, and directly refuted by, the medical 
evidence of record.  

The examination reports and outpatient treatment records do 
not substantiate gait impairment or loss of balance; the 
examination report in June 2008 noted that the veteran held a 
walking cane but did not appear to actually need it for 
support.  

The veteran's credibility regarding subjective symptoms such 
as pain, tingling and weakness is eroded by his 
psychophysiological history, which is fully documented in 
non-VA medical records associated with his SSA disability 
file.  

The above determinations are based on applicable provisions 
of VA's rating schedule.  Additionally, the  Board finds that 
there is no showing that the veteran's service-connected 
peripheral neuropathy of the lower extremities reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

The service-connected peripheral neuropathy of the lower 
extremities is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  

The Board notes in that regard that the degrees of disability 
specified are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

There also is no objective evidence that the disability 
resulted in frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Therefore, based on the medical and lay evidence of record, 
the Board finds that the service-connected peripheral 
neuropathy of the bilateral lower extremities does not 
warrant a rating in excess of 10 percent during the period 
under appeal.  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


B.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

Alternatively, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  The 
veteran asserts that he has peripheral neuropathy secondary 
to his service-connected diabetes mellitus.  

As noted, the controlling regulation has been interpreted to 
permit a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen, 7 Vet. App. at 448.  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The veteran had a VA history and physical (H&P) evaluation by 
a cardiologist in January 2004 when the veteran complained of 
chest pains associated with left arm numbness and occasional 
radiation to the neck.  The clinical impression was that of 
unstable angina (the Board notes at this point that the 
veteran is not service-connected for any heart disorder).  

In January and May 2005, the veteran presented to the VA 
mental health clinic complaining of pain and numbness in the 
"veins and arteries" in the arms and head.  The veteran was 
noted to have diabetic neuropathy and also to have a history 
of seizure disorder since 1986.  

The veteran had a VA examination in October 2005 during which 
he reported numbness in the hands, increasing with increased 
levels of anxiety.  

In October 2005 the veteran complained to the VA 
neurology/epileptic clinic of worsened polyneuropathy in the 
arms and head, with "pins and needles" sensation; he also 
complained of numbness in the arms while sleeping and stated 
that he believe his medication to be the cause.  

The veteran presented to the VA neurology/epileptic clinic in 
April 2006 reporting continued occasional numbness during the 
night and continued sensation of burning and tingling in the 
arms.  

The veteran testified in September 2006 that the VA 
examinations in September and October 2005 had misrepresented 
his subjective symptoms.  He testified that he currently 
experienced pain, numbness and tingling in the upper 
extremities to the extent that he has been prescribed 
medication (Gabapentin) to control those symptoms.  

The veteran added that he believes he has diabetic neuropathy 
in the upper extremities similar to the service-connected 
diabetic neuropathy of the lower extremities, although no 
physicians had ever specifically told him so.  

The veteran had a VA neurological examination in June 2008 in 
which the examiner noted that the veteran had a history of 
psychosomatic complaints.  

The examiner also stated that the diagnosis of diabetes was 
medically questionable, as there was no indication of 
elevated glucose and the veteran was not taking medication.  

The veteran subjectively endorsed numbness and tingling from 
the feet and up his legs, now involving the hands and arms.  
The veteran endorsed no other nervous system complaints.  

The clinical examination revealed no language disturbance or 
dementia.  Cranial nerve examination was normal, as was 
physical examination of the head and neck.  Motor system 
examination revealed normal muscle mass, tone and strength.  

The veteran's finger-to-nose testing demonstrated mild tremor 
with the outstretched hands; the tremor did not increase on 
target or nearing target.  The tendon reflexes were 
symmetrical in the upper extremities and 2+.  Sensory 
evaluation demonstrated no abnormality of monofilament light 
touch in the upper extremities or cranial nerves.  

The examiner's diagnosis was that of minimal evidence of a 
peripheral neuropathy; such evidence consisting largely of 
decrease in monofilament light touch in the lower 
extremities.  

The examiner also stated, given the nature of the medication 
being taken by the veteran for his nonservice-connected 
seizure disorder and given the absence of diabetic symptoms, 
that the veteran's minimal peripheral neuropathy was not 
related to the service-connected diabetes but rather to his 
use of antiepileptic medications over a long period of time.  

Based on the medical evidence, the Board finds it 
questionable that the veteran has diagnosed peripheral 
neuropathy of the upper extremities.  

Although the veteran subjectively complains of pain, tingling 
and numbness in the arms, the only peripheral neuropathy 
confirmed on medical examination has been the "minimal 
peripheral neuropathy" of the lower extremities noted in the 
most recent VA examination in June 2008.  

However, lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno, 6 Vet. 
App. 465, 469; see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay person may provide eyewitness 
account of medical symptoms).  

Also, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, as noted, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, 6 Vet. App. 465.  The Board has 
found that the veteran's unsupported lay evidence of symptoms 
is not credible, based on his well-documented 
psychophysiological history.  Further, there is no supporting 
medical diagnosis of peripheral neuropathy of the upper 
extremities, so Jandreau does not apply.  

The Board notes that a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Grivois v. 
Brown, 6 Vet. App. 135 (1994).  

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case, a VA neurologist has asserted that the 
veteran's symptoms are due to medication for the veteran's 
nonservice-connected epilepsy, and are specifically not 
related to his service-connected diabetes.  

Based on the evidence above the Board finds that the criteria 
for service connection for peripheral neuropathy of the upper 
extremities are not met.  Accordingly, the claim must be 
denied.  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49, 53-56.  




ORDER

An initial evaluation in excess of 10 percent for the 
service-connected peripheral neuropathy of the right lower 
extremity is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected peripheral neuropathy of the left lower 
extremity is denied.  

Service connection for claimed peripheral neuropathy of the 
right upper extremity as secondary to the service-connected 
diabetes mellitus is denied.  

Service connection for claimed peripheral neuropathy of the 
left upper extremity as secondary to the service-connected 
diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


